Citation Nr: 1521506	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.  

3.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1973 to November 1973.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from determinations issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant appeared before the undersigned Veterans Law Judge in a videoconference hearing in April 2015 to present testimony on the issues on appeal.  The transcript is of record.

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System have been reviewed.

The Board notes that substitution is not applicable in this case because there was no pending claim or appeal at the time of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran served on active duty for training from July 1973 to November 1973; he was not a former prisoner of war.  

2.  The Veteran died in October 2009, and the immediate cause of death was closed head brain injury due to motorcycle accident, and a significant condition contributing to death was diabetes.  

3.  At the time of the Veteran's death, service connection was in effect for depression, also claimed as post mental stress disorder and chronic pain disorder associated with post-operative status right shoulder injury major, rated as 50 percent disabling, and post-operative status right shoulder injury major, rated as 50 percent disabling.  The Veteran was assigned a total disability rating based on individual unemployability effective as of December 16, 2003.  

4.  The Veteran was not continuously rated as totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision which has not been established.

5.  At the time of the Veteran's death, he had no claims pending before VA and there were no due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions or based on other evidence that was on file when he died.  

6.  The Veteran's service-connected disabilities did not contribute substantially or materially to or accelerate his death. 

7.  The Veteran's closed head brain injury due to motorcycle accident happened on the date of death and is not related to service; and, diabetes did not manifest in active service or within the first post-service year; the Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era; the Veteran is not presumed to have been exposed to an herbicide agent during service, nor was he otherwise exposed to an herbicide agent during service; and, diabetes was not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

2.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014)

3.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement to accrued benefits, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and discussion regarding the duties to notify and assist is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Regarding the issue of entitlement to service connection for the Veteran's cause of death, VA has a duty to notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the claimant of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO provided pre-adjudication notice by letter in March 2010.  The appellant was notified of how to substantiate the claim for service connection for the Veteran's cause of death.  The appellant was also provided information regarding the allocation of responsibility between the appellant and VA, and information on how VA determines effective dates.  The Board acknowledges that the March 2010 letter did not include a statement of the conditions for which a Veteran was service-connected at the time of his death, as is required under Hupp.  However, the appellant and her representative have testified that at the time of his death, service connection was in effect for depression, rated as 50 percent disabling, and a right shoulder disability, rated as 50 percent disabling.  See April 2015 Board hearing transcript at p. 3.  The appellant therefore demonstrated actual knowledge of the conditions for which the Veteran was service-connected at the time of his death. 

The Board also acknowledges that the March 2010 letter did not notify the appellant as to how VA determines disability ratings.  However, remand of the case to provide the appellant with information on how VA determines disability ratings would not possibly result in the provision of new information to substantiate the appellant's claim.  As such, remand of the case for notice as to how VA determines disability ratings is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

For these reasons, and given the appellant's demonstrated actual knowledge of the evidence needed to substantiate her claim, the Board finds that VA has complied with the duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

As discussed below, the record does not establish any in-service occurrence that could have resulted in the disabilities that are shown to have caused or contributed to the Veteran's death.  Further, there is no competent medical evidence to indicate that the disabilities that were service-connected at the time of death may have caused or contributed to the Veteran's death.  For these reasons, obtainment of a VA medical opinion is not warranted to determine whether the disabilities that caused or contributed to the Veteran's death were related to service or whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death.  DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

The Board acknowledges that private records from Regional Medical Center are outstanding from the claims file.  See Veteran's Certificate of Death (stating that Veteran died at Regional Medical Center).  However, the Certificate of Death indicates that the Veteran's death was sudden and happened on the interstate highway when his head struck the pavement, and no autopsy was performed.  Thus, the Board concludes that the Veteran's death was only declared at the Regional Medical Center, and the private records from Regional Medical Center would not possibly result in the provision of new information to substantiate the appellant's claim for service connection for the Veteran's cause of death.  Therefore, remand to obtain such records is not necessary.  See 38 C.F.R. § 3.159. 

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

DIC under 38 U.S.C.A. § 1318 and Accrued Benefits

First, DIC under 38 U.S.C.A. § 1318 is payable to the surviving spouse of a deceased Veteran if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

There is no argument by the Veteran during his lifetime or by the appellant that the Veteran would have been in receipt of compensation for a total evaluation for the statutorily required duration but for clear and unmistakable error in a previous decision.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; see generally Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) (holding that DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death).  Further, the Board has found no service department records in existence at the time of a prior VA decision that were not previously considered by VA that provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Id.  

Because the Veteran was assigned a total disability rating based on individual unemployability effective as of December 16, 2003, the Veteran was not continuously rated as totally disabled for at least 10 years preceding his death in October 2009.  The total evaluation was not continuously in effect since the date of his discharge from service in November 1973 and for at least five years immediately preceding his death in October 2009.  See April 2005 rating decision codesheet.  Further, there is no evidence showing the Veteran was a former prisoner of war.  For these reasons, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Second, when a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions or based on other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

There is no indication and no argument by the appellant that the Veteran had a claim for VA benefits pending on the date of his death that had not been fully adjudicated by VA.  38 C.F.R. § 3.1000(d)(5).  Further, there is no indication and no argument by the appellant that there were due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions or based on other evidence on file at the time of his death.  For these reasons, entitlement to accrued benefits is not warranted.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In denying the claims for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and accrued benefits, the Board does not wish in any way to diminish the Veteran's service.  The Board is sympathetic to the appellant's claims; however, the Board is without authority to grant the claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Service Connection for Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).
In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) .

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran died in October 2009.  The immediate cause of death was closed head brain injury due to motorcycle accident, and a significant condition contributing to death was diabetes.  See Certificate of Death.  The closed head brain injury occurred when the Veteran's head struck the pavement on the interstate highway on the date of the Veteran's death.  Id.  No autopsy was performed.

At the time of the Veteran's death, service connection was in effect for depression, also claimed as post mental stress disorder and chronic pain disorder associated with post-operative status right shoulder injury major, rated as 50 percent disabling, and post-operative status right shoulder injury major, rated as 50 percent disabling.  

First, the appellant contends that the Veteran's service-connected depression and right shoulder disability either caused or contributed substantially or materially to the Veteran's cause of death.  

The appellant has stated that the Veteran's depression, diabetes, and heart condition were supposed to be put on the death certificate as contributing factors to his death.  See April 2015 Board hearing transcript at p. 9.  The appellant is certainly competent to testify as to her observations.  However, the Board considers the determination as which conditions caused or contributed to the Veteran's cause of death beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the appellant's lay opinion that the Veteran's depression and right shoulder disability caused or contributed to his cause of death is not competent evidence, although the appellant's described observations may be useful to an expert in determining the cause or contributing conditions of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no evidence that the appellant has medical expertise or examined the Veteran to determine the cause and contributing factors of death, the Board finds the appellant's lay opinion that the death certificate is incomplete is of no probative value.   

The Board acknowledges the appellant's arguments that the Veteran was very depressed, that nothing made him happy, and that his behavior was relatively more angry and abusive in the weeks prior to his death.  See e.g., March 2011 and April 2010 appellant's statements.  The appellant testified that she thinks that the Veteran was suicidal at the time of his death because she had asked him not to go on the motorcycle trip, and the week before he stated that "this is not working for me I got to end this."  The Board also acknowledges that the Veteran received psychiatric treatment five days prior to his death.  See October 2009 VA treatment record (showing that the Veteran walked in after phone conversation in which he stated that he has been so angry recently).  The Veteran stated that he is depressed and gets very aggravated with his wife, and that he rides his motorcycle to get some peace.  The VA provider suggested marriage counseling for the Veteran and his wife.  Id.  

The Board finds that there is no competent medical evidence to indicate that the Veteran's depression caused or contributed substantially or materially to the cause of death.  There is no indication of suicidal ideation or plan in the VA treatment records prior to his death, to include any thoughts about committing suicide by motorcycle crash.  Significantly, the Veteran reported that he rode his motorcycle to get some peace.  Further, given the evidence of marital problems between the Veteran and the appellant in the week prior to his death, it is unclear whether the Veteran's comment that he has "got to end this" referred to thoughts of ending his marriage or his life.  For these reasons, and given that there is no evidence that the appellant has mental health expertise, the Board finds the appellant's testimony that she thinks the Veteran was suicidal at the time of his death or that the Veteran's depression otherwise caused or contributed to the cause of death is speculative at best and is therefore of little probative value.          

The Board also acknowledges the appellant's contention that the Veteran's right shoulder disability may have limited his ability to ride and control his large motorcycle, particularly for a long distance.  See April 2015 Board hearing transcript at p. 10.  However, though the Veteran had limited functioning of the right shoulder due to his right shoulder disability, there is no competent medical evidence to indicate that his right shoulder disability caused or contributed to the Veteran's motorcycle accident or otherwise caused or contributed substantially or materially to the cause of death.  

The Board also notes that the Veteran's service-connected depression and right shoulder disability are not shown to materially affect a vital organ.  Further, there is also no evidence to indicate that the right shoulder disability, which involved muscular or skeletal functions, materially affected other vital body functions.  For these reasons, the Board concludes that the evidence does not demonstrate that the Veteran's service-connected depression and right shoulder disability caused or contributed substantially or materially to or accelerate his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Second, there is no indication that the Veteran's disabilities that caused or contributed to his death were incurred in or aggravated by service.  The Veteran's closed head brain injury due to motorcycle accident is shown to have happened on the date of his death, and no event, injury, or disease in service that could have caused or aggravated the closed head brain injury due to motorcycle accident is shown by the lay or medical evidence.  Thus, an in-service incurrence or aggravation of a disease or injury has not been shown for either disability, and service connection for the Veteran's closed head brain injury due to motorcycle accident and diabetes is not warranted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, there is no indication and no lay argument that the Veteran's diabetes manifested in service or within the first post-service year, or was otherwise related to service.  There is also no indication and no lay argument that the Veteran had service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era; therefore, the Veteran is not presumed to have been exposed to an herbicide agent during service, nor is there any indication or lay argument that the Veteran was exposed to an herbicide agent during service.  Thus, the Board finds that the Veteran may not be presumed to have been exposed to an herbicide agent in service, and that he was not otherwise exposed to an herbicide agent in service.  For these reasons, the Veteran's diabetes may not be presumed to have incurred in service.  See 38 U.S.C.A. §§ 1112; 1116; 38 C.F.R. §§ 3.303; 3.307; 3.309.  	

The Board is sympathetic to the appellant's claim.  However, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to service connection for the Veteran's cause of death is denied.



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


